Title: From John Adams to Benjamin Waterhouse, 2 April 1806
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy April 2. 1806

Your favour of March 30th I received last Evening. The Subject of it is of great importance
I have been absent from my Country and my home for So great a part of the last two and thirty Years, that I have never had an opportunity to be intimately Acquainted with the Affairs of the University or the Characters of the Gentlemen who have the immediate or mediate Government of it. This I have seen on days of Ceremony and formality only; occasions which will never let a Man into a precise Knowledge of the Virtues, Talents or Accomplishments of any body. I have therefore studiously and from principle abstained from any interference, or giving any Advice or using any influence. I Should have acquiessed had Mr Pearson been chosen: So I Should had Dr Kirkland been elected: So I did when Mr Ames was appointed.
Mr Webber is now elected and confirmed, and has Accepted. The Time for opposition is past. The Die is cast.—Every Friend to the University ought now to strengthen the hands and encourage the heart of the President, as far as he can. I shall therefore chearfully Submit to the Judgment of the Corporation and overseers, without a murmur. All that I have Seen and heard of Mr Webber is much in his favour. A Man who has no Ennemies, will in that Station soon find Friends—The Advantage of an extensive Knowledge of the World, in that Situation is not to be estimated very highly. Mr Ames’s Knowledge of the World, was in my opinion not of so good a quality for the Use of a Colledge as Dr Webbers: too much of it was derived from A. Hamilton  and his Worshipers. As a Writer and Speaker he had not that pure Simplicity which is the essential foundation of all good Writing. His metaphors and Similies were Scattered in too great profusion. His Garment was more Embroidery than Velvet: more gold laid than cloth. There was danger of his introducing into the University a false taste. Had he accepted however I should not have Said a Word. Dr Kirkland Dr Kirkland has more genius and genuine classical taste, than Ames, Pearson or Webber: yet either of them would have done well enough.
I regret the loss of Dr Pearson to the Society and lament his personal Misfortune. Elections, even when made by the most learned and virtuous Men, Surrounded as they always are in popular governments, by Competitors and their Parties Stimulated by all Sorts of political factions, make wild work with the feelings and Interest and often with the rights of individuals.
A certain Circle of Gentlemen in and about Boston, have for many Years laid a kind of Seige to the Colledge as well as to the Pulpits of the Town: And for what I know their Influence may have been beneficial. They are now aiming as I Suppose at Mr McKean for Mathematical Professor, who is Said, I know not how truely to be qualified for it and worthy of it.
As you justly observe it is very difficult for a Man who has the Government of Children old or young, at all times to preserve the serenity and Moderation of his temper. Some there are who have the happy faculty in a good degree: and some indeed have too much of it to be honest Men and faithfull Preceptors.
The cold blood with which the World can See, faithfull officers cashiered trusty servants discarded, and the best shipps hove down in the Mud: to rot is not much in favour of the Benevolence of human Nature. But what is this to the Pleasure which millions discovered in beholding the delicious Spectacle of the Guillotine in the Place de Louis quinze? Spouting Trunks and gasping heads were the delight of the Eyes of many People far above the Character of the Paris mob.
Alass for the Sors humanitatis, yet We must not hate it, nor despize it, but make the best of it, and believe it on the whole better than nothing. Nay We must on the whole believe it to be Social and benevolent in grain. At least this opinion has not yet been given up, and I believe never will be, by your friend and servant

J. Adams